EXECUTION COPY




EXHIBIT 10.17

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Employment Agreement") dated as of
April 25, 2007, among RathGibson, Inc. (the "Company") and its affiliated
companies, RGCH Holdings Corp. ("Holdings") and RGCH Holdings LLC (the "LLC"),
and Jeffrey J. Nelb (the "Executive") (together, the "Parties").  This
Employment Agreement amends and restates the Employment Agreement entered into
among the Parties, dated September 11, 2007 (the "Prior Employment Agreement"),
and supersedes and replaces any and all other prior offers, agreements,
statements and representations made, whether written or oral.  Any other
agreement, arrangement or understanding between the parties hereto shall be of
no further effect.

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, as the General Manager, North
Branch New Jersey operations of the Company, in accordance with the terms and
conditions set forth herein; and

WHEREAS, the Parties each desire that the Prior Employment Agreement be amended
and restated in its entirety as set forth in this Agreement and that this
Employment Agreement supersede the Prior Employment Agreement, and all other
agreements with respect to the subject matter hereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises in this Employment Agreement, the parties agree as follows:.

Accordingly, the Parties agree as follows:

1.

Employment and Acceptance.  The Company, Holdings and the LLC shall employ the
Executive, and the Executive shall accept employment, subject to the terms of
this Agreement, on the Effective Date.

2.

Term.  Subject to earlier termination pursuant to Section 5 of this Agreement,
the employment relationship hereunder shall continue from September 11, 2006
(the "Effective Date") until the first anniversary of the Effective Date (the
"Initial Term") and shall extend for successive one (1) year terms thereafter,
unless any Party shall have given ninety (90) days written notice to the other,
prior to the expiration of the Initial Term or extended term, that it does not
wish to extend the Term.  As used in this Agreement, the "Term" shall refer to
the period beginning on the Effective Date and ending on the date the
Executive's employment terminates in accordance with this Section 2 or Section
5.  In the event that the Executive's employment terminates, the Company's
obligation to continue to pay all Base Salary (defined below in Section 4.1), as
adjusted, "Bonus" (defined below in Section 4.2), and other benefits then
accrued shall terminate except as may be provided for in Section 6 of this
Agreement.

3.

Duties and Title.  





10379076.2

 

 







3.1

Title.  The Executive shall serve in the capacity of Vice President and General
Manager, North Branch New Jersey operations, and shall report to the Chief
Executive Officer of the Company.

3.2

Duties.  The Executive will perform such executive duties customarily performed
by the Vice President and General Manager of a company in similar lines of
business as the Company, including such duties as may be assigned to the
Executive by the Board of Directors of the LLC (the "Board") or the Chief
Executive Officer of the Company.  The Executive will devote all his full
business time and attention to the performance of such duties and to the
promotion of the business and interests of the Company, Holdings, the LLC, and
their subsidiaries.  This Section 3.2, however, shall not prevent the Executive,
during the Term, from serving as a member of the board of directors of civic and
charitable organizations, provided that such membership does not materially
interfere with the Executive's performance of his duties under this Agreement or
conflict with Section 7.3 of this Agreement.  

4.

Compensation and Benefits by the Company.  As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Executive the
following during the Term:

4.1

Base Salary.  The Company will pay to the Executive an annual base salary of
$240,000 payable in accordance with the customary payroll practices of the
Company ("Base Salary"), less applicable withholdings for federal, state, and
local taxes.  The Board will review annually the Executive's Base Salary for
upward adjustment.  

4.2

Bonus.  The Executive shall be eligible to receive an annual bonus of up to 100%
of Base Salary ("Bonus") under a plan established by the Company or the Board
(or a Committee thereof).  The Bonus shall be pro-rated for partial fiscal years
of employment.

4.3

Signing Bonus.  The Executive acknowledges and agrees that he has received from
the Company a one time bonus of $50,000, less applicable withholdings for
federal, state, and local taxes in connection with his execution of the Prior
Employment Agreement.

4.4

Relocation.  The Company shall reimburse the Executive (on a tax neutral grossed
up basis) for expenses reasonably incurred by the Executive in connection with
the Executive's relocation to the North Branch, NJ area, including, (a) costs
associated with the packing, unpacking and moving of household goods, (b) costs
incurred in connection with the purchase of a new home; (c) closing costs
incurred in connection with the sale of Executive's existing home, and (d)
reasonable costs incurred by the Executive for temporary living arrangements in
the North Branch, NJ area, not to exceed ninety (90) days.

4.5

Participation in Employee Benefit Plans.  The Executive shall be entitled, if
and to the extent eligible, to participate in all of the applicable benefit
plans of the Company, which may be available to all other senior executives of
the Company, pursuant to the terms of such plans and on the same terms as all
other senior executives of the Company.  Notwithstanding the foregoing, the
Executive shall not, at any time, receive any personal loans from the Company or
any of its affiliates pursuant to any benefit plan or otherwise.  





10379076.2

- 2 -

 







4.6

Vacation.  The Executive shall be entitled to four (4) weeks of paid vacation
each fiscal year of the Company.  The carry-over of vacation days shall be in
accordance with the vacation policy of the Company.  The Executive shall not be
entitled to payment for unused vacation days upon the termination of his
employment except as set forth in Section 6.2 below.  

4.7

Expense Reimbursement.  The Executive shall be entitled to receive reimbursement
for all appropriate business expenses incurred by him in connection with his
duties under this Agreement in accordance with the policies of the Company as in
effect from time to time.

5.

Termination of Employment.

5.1

Death.  The Executive's employment hereunder shall terminate immediately upon
his death.  

5.2

Disability.  The Company may immediately terminate the Executive's employment
due to his "Disability."  For purposes of this Agreement, "Disability" shall
mean a good faith determination by the Board in accordance with applicable law
that as a result of a physical or mental injury or illness, the Executive is
unable to perform the essential functions of his job with or without reasonable
accommodation for a period of (i) ninety (90) consecutive days or (ii) one
hundred eighty (180) days in any twelve (12) month period.  

5.3

By the Company for Cause.  The Company may immediately terminate the Executive's
employment, for "Cause" (as defined below), by action of the Board, upon written
notice by the Board to the Executive identifying the act or acts constituting
Cause.  For purposes of this Agreement, "Cause" means: (i) the Executive’s
willful and continued failure (other than as a result of incapacity due to
mental or physical impairment) to substantially perform his duties hereunder,
which is not remedied within ten (10) days after receipt of written notice from
the Board specifying such failure; (ii) the Executive’s failure to carry out, or
comply with, any lawful and reasonable directive of the Board or the Chief
Executive Officer of the Company, which is not remedied within thirty (30) days
after receipt of written notice from the Board or the Chief Executive Officer
specifying such failure; (iii) the Executive’s conviction of or plea of nolo
contendre to any felony or other crime involving moral turpitude; (iv) the
Executive’s knowing unlawful use or possession of illegal drugs; or (v) the
Executive’s commission of a material bad faith act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence, or breach of fiduciary
duty, in each case against the Company, Holdings, the LLC, or any of their
subsidiaries.  

5.4

By the Company without Cause.  The Company may immediately terminate the
Executive's employment without Cause at any time without prior notice.  

5.5

By the Executive.  The Executive may terminate his employment hereunder at any
time, with or without "Good Reason" (as defined below), upon thirty (30) days
prior written notice to the Company.  The Executive's employment shall terminate
as of thirty (30) days from the date notice is given, unless, with respect to a
notice regarding a termination based on Good Reason, the Company corrects the
circumstances constituting Good Reason within such thirty (30) day period.  For
purposes of this Agreement, "Good Reason" means, without the Executive's
consent, (i) a reduction in Base Salary or (ii) a material adverse reduction





10379076.2

- 3 -

 







in the Executive's employee benefits; provided, however, that Good Reason shall
not include acts which are cured by the Company within thirty (30) days
following the Company's receipt of written notice from the Executive of the
existence of circumstances constituting Good Reason.  Any notice of termination
for Good Reason must be given within thirty (30) days following the Executive's
learning of circumstances constituting Good Reason.  

5.6

Removal from any Boards and Position.  If the Executive's employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or any other board to which he has been appointed or
nominated by or on behalf of the Company, Holdings or the LLC or any of their
subsidiaries and (ii) from any position with the Company, Holdings, the LLC, or
any of their subsidiaries, including, but not limited to, an officer of the
Company.

6.

Obligations upon Termination.

6.1

By the Company for Cause or by the Executive Without Good Reason or Due to Death
or Disability.  If (i) the Executive's employment with the Company terminates
due to his death; (ii) the Company terminates the Executive's employment with
the Company for Cause; (iii) the Company terminates the Executive's employment
with the Company due to the Executive's Disability; or (iv) the Executive
terminates his employment with the Company without Good Reason, the Executive or
the Executive's legal representatives (as appropriate), shall be entitled to
receive the following:  

(a)

the Executive's accrued but unpaid Base Salary and benefits set forth in Section
4.5, if any, to the date of termination (the "Accrued Benefits"); and

(b)

expenses reimbursable under Section 4.7 incurred but not yet reimbursed to the
Executive to the date of termination.

6.2

By the Company Without Cause or By the Executive for Good Reason.  If the
Company terminates the Executive's employment without Cause or if the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive the following, upon execution without revocation of a valid general
release of all claims against the Company, Holdings, the LLC, and Castle Harlan
Partners IV, L.P., and other affiliates, substantially in the form attached
hereto as Exhibit A:  

(a)

the Accrued Benefits;

(b)

the Executive's accrued but unpaid vacation, if any, to the date of termination;

(c)

continued Base Salary for twelve (12) months after the date of termination,
payable in monthly installments; and

(d)

continued coverage under the Company's medical and dental plans for twelve (12)
months after the date of termination; provided, that the Company may provide
such coverage through reimbursement of the cost of continuation of group health
coverage, pursuant to the Consolidated Omnibus Budget Reconciliation





10379076.2

- 4 -

 







Act of 1986 ("COBRA"), to the extent the Executive is eligible and subject to
the terms of the plan and the law.

6.3

By the Company Without Cause or By the Executive for Good Reason in Connection
with a Change in Control Prior to the Second Anniversary of the Effective Date.
 Notwithstanding anything in this Employment Agreement, if a Change in Control
(as defined below) occurs prior to the second anniversary of the Effective Date
and the Company terminates the Executive's employment without Cause or if the
Executive terminates his employment for Good Reason within twelve (12) months
following such Change in Control, the Executive shall be entitled to receive the
following, upon execution without revocation of a valid general release of all
claims against the Company, Holdings, the LLC, and Castle Harlan Partners IV,
L.P., and other affiliates, substantially in the form attached hereto as Exhibit
A:  

(a)

the Accrued Benefits;

(b)

the Executive's accrued but unpaid vacation, if any, to the date of termination;

(c)

continued Base Salary for eighteen (18) months after the date of termination,
payable in monthly installments; and

(d)

continued coverage under the Company's medical and dental plans for eighteen
(18) months after the date of termination; provided, that the Company may
provide such coverage through reimbursement of the cost of continuation of group
health coverage, pursuant to COBRA, to the extent the Executive is eligible and
subject to the terms of the plan and the law.

For the purposes of this Employment Agreement, "Change in Control" means (i) the
sale of all or substantially all of the business and/or assets of the Company to
a person or entity that is not a subsidiary or other affiliate of the Company,
Holdings, the LLC or Castle Harlan Inc. ("CHI"), and (ii) the merger or
consolidation or other reorganization of the Company with or into one or more
entities that are not subsidiaries or other affiliates of the Company, Holdings,
the LLC or CHI, which results in less than 50% of the outstanding equity
interests of the surviving or resulting entity immediately after the
reorganization being owned, directly or indirectly, by the holders (or
affiliates of the holders) of equity interests of the Company immediately before
such reorganization.

6.4

Election Not to Extend the Term.  In the event that any Party elects not to
extend the Term pursuant to Section 2 of this Agreement, unless the Executive’s
employment with the Company is earlier terminated pursuant to Section 5 of this
Agreement, the Executive’s termination of employment hereunder (whether or not
the Executive continues as an employee of the Company thereafter) shall be
deemed to occur on the close of business on the day immediately preceding the
next scheduled date on which the extension begins, and the Executive shall be
entitled to receive the Accrued Benefits.  In addition to the Accrued Benefits,
the Executive shall also be entitled to receive, upon execution without
revocation of a valid general release of all claims against the Company,
Holdings, the LLC, and Castle Harlan Partners IV, L.P., substantially in the
form attached hereto as Exhibit A, continued Base Salary for six (6) months
after the date of termination, payable in monthly installments, in the event
that the Company elects not to extend the Term pursuant to Section 2 of this
Agreement.  





10379076.2

- 5 -

 







6.5

Nondisparagement.  Except in connection with any legal dispute between the
Parties or an order of a court or governmental agency with jurisdiction, the
Executive shall not at any time (whether during or after the Term) publish or
communicate to any person or entity any "Disparaging" (as defined below)
remarks, comments or statements concerning the Company, Holdings, the LLC,
Castle Harlan, Inc., their parents, subsidiaries and affiliates, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.

7.

Restrictions and Obligations of the Executive.  

7.1

Confidentiality.  i)  During the course of the Executive's employment by the
Company, the Executive has had and will have access to certain trade secrets and
confidential and proprietary information relating to the Company, Holdings, the
LLC, and their subsidiaries (the "Protected Parties") which is not readily
available from sources outside the Company.  The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists; databases; competitive strategies; computer
programs, frameworks, or models; marketing programs; sales, financial,
marketing, training and technical information; product development (and
proprietary product data); and any other information, whether communicated
orally, electronically, in writing or in other tangible forms, concerning how
the Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses.  The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, and
know-how; obtaining and developing the goodwill of their customers; their other
external relationships; their data systems and data bases; and all the
information described above (hereinafter collectively referred to as
"Confidential Information"), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties.  The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties.  The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive's employment by the Company, Holdings or the LLC
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
 Except as required by law or an order of a court or governmental agency with
jurisdiction, the Executive shall not, during the period the Executive is
employed by the Company or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall the Executive use it in any way, except in the
course of the Executive's employment with, and for the benefit of, the Protected
Parties or to enforce any rights or defend any claims hereunder, provided that
such disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed in the formal proceedings related thereto.  The
Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.  The Executive understands and agrees that the Executive shall acquire no
rights to any such Confidential Information.

(b)

All files, records, documents, drawings, specifications, data, computer
programs, intangible property (including but not limited to trade names,
registered and unregistered trademarks and service marks, brand names, patents,
and





10379076.2

- 6 -

 







copyrights) and similar items relating thereto or to the business carried on by
the Company, Holdings, the LLC, and their subsidiaries, as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Company, Holdings, the LLC, and their subsidiaries,
whether prepared by the Executive or otherwise, coming into the Executive's
possession, shall remain the exclusive property of the Company, Holdings, the
LLC, and their subsidiaries, and the Executive shall not remove any such items
from their premises, except in furtherance of the Executive's duties under this
Agreement.

(c)

It is understood that while employed by the Company, the Executive will promptly
disclose to it, and assign to it the Executive's interest in any invention,
improvement or discovery made or conceived by the Executive, either alone or
jointly with others, which arises out of the Executive's employment with the
Company.  At the Company's request and expense, the Executive will assist the
Company, Holdings, the LLC, and their subsidiaries during the Term and
thereafter in connection with any controversy or legal proceeding relating to
such invention, improvement or discovery and in obtaining domestic and foreign
patent or other protection covering the same.

(d)

As requested by the Company and at the Company's expense, from time to time and
upon the termination of the Executive's employment with the Company for any
reason, the Executive will promptly deliver to the Company all copies and
embodiments, in whatever form, of all Confidential Information in the
Executive's possession or within his control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material.  If requested by the
Company, the Executive will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.

7.2

Non-Solicitation or Hire.  During the Term and for a period of twelve (12)
months following the termination of the Executive's employment for any reason,
the Executive shall not directly or indirectly (a) solicit or attempt to solicit
or induce, directly or indirectly, any party who is a customer or client of the
Company, Holdings, the LLC, or any of their subsidiaries, or who was a customer
or client of the Company, Holdings, the LLC, or any of their subsidiaries at any
time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates, for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from the Company, Holdings, the LLC, or any of their subsidiaries. (b) interfere
with or attempt to interfere with any business relationships (whether formed
during, or after the Term) of the Company, Holdings, the LLC, or any of their
subsidiaries with their suppliers, or (c) hire or solicit or attempt to hire or
solicit or induce, directly or indirectly, any employee of the Company,
Holdings, the LLC, or any of their subsidiaries or any person, who was an
employee of the Company, Holdings, the LLC, or any of their subsidiaries during
the six (6) month period immediately prior to the date the Executive's
employment hereunder terminates, to terminate such employee's employment
relationship with the Company, Holdings, the LLC, or any of their subsidiaries
in order to enter into a similar relationship with the Executive, or any other
person or entity; provided however, that advertising for employment in any
online careers website, newspaper, trade journal or other publication





10379076.2

- 7 -

 







available for general distribution to the public without specific reference to
any particular employees shall not constitute a breach of this Section 7.2.  

7.3

Non-Competition.  During the Term and for a period of twelve (12) months
following the termination of Executive's employment for any reason, the
Executive shall not, whether individually as a director, manager, member,
stockholder, partner, owner, employee, consultant or agent of any business, or
in any other capacity, other than on behalf of the Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit his
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any person, firm, corporation or business
organization), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in any business conducted by the Company,
Holdings, the LLC, or any of their subsidiaries (x) on the date of the
Executive's termination of employment (including, without limitation, any
business which the Company, Holdings, the LLC, or any of their subsidiaries has
specific plans to conduct in the future and as to which the Executive is aware)
or (y) within twelve (12) months prior to the Executive's termination of
employment with the Company in the geographic locations where the Company,
Holdings, the LLC, or any of their subsidiaries engages or proposes to engage in
such business (the "Competitive Business").  Notwithstanding the foregoing, the
Executive may, directly or indirectly own, solely as an investment, securities
of any firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise engaged in the business of the
Company which are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Executive is not a controlling person of, or
a member of a group which controls, such entity and does not directly or
indirectly own 5% or more of any class of securities of such entity.  

7.4

Property.  The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment are the sole property of the Company, Holdings, the LLC,
or any of their subsidiaries ("Company Property").  During the Term, and at all
times thereafter, the Executive shall not remove, or cause to be removed, from
the premises of the Company, Holdings, the LLC, or any of their subsidiaries,
copies of any record, file, memorandum, document, or equipment, or any other
item relating to the business of the Company, Holdings, the LLC, or any of their
subsidiaries, except in furtherance of his duties under the Agreement.  When the
Executive's employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all Company Property in his
possession or control.

8.

Remedies; Specific Performance.  The Parties acknowledge and agree that the
Executive's breach or threatened or attempted breach of any of the covenants or
restrictions set forth in Section 7 will result in irreparable and continuing
damage to the Protected Parties for which there may be no adequate remedy at law
and that the Protected Parties shall be entitled to equitable relief, including
but not limited to, specific performance and injunctive relief as remedies for
any such breach or threatened or attempted breach.  The Executive also agrees
that such remedies shall be in addition to any and all remedies, including
damages, available to the Protected Parties against him for such breaches or
threatened or attempted breaches.  In addition, without limiting the Protected
Parties' remedies for any breach by the Executive of any covenants or
restrictions set forth in Section 7, in the event of such breach, (i) the
Executive shall not be entitled to any payments set forth in Section 6 hereof,
except as required by law, and (ii)





10379076.2

- 8 -

 







the Company will have no obligation to pay any of the amounts that remain
payable by the Company under Section 6.  

9.

Other Provisions.

9.1

Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered personally
or sent by facsimile transmission or, if mailed, four (4) days after the date of
mailing or one (1) day after overnight mail, as follows:

(a)

If to the Company, to:

RathGibson, Inc.

2505 Foster Avenue

P.O. Box 389

Janesville, WI 53547-0389

Attention:

Chief Executive Officer

Telephone:

(800) 468-9459

Fax:

(608) 754-0605


With a copies to:




Castle Harlan, Inc.  
150 East 58th Street, 38th Floor

New York, New York 10155

Attention:

William M. Pruellage

Telephone:

(212) 317-6417

Fax:

(212) 207-8042




and

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY  10022
Attention:  

Robert Goldstein
Telephone:

(212) 756-2000
Fax:

(212) 593-5955

(b)

If to the Executive, to the Executive's home address reflected in the Company's
records.

9.2

Entire Agreement.  This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Employment Agreement.  

9.3

Representations and Warranties by the Executive.  The Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal





10379076.2

- 9 -

 







restrictions or other agreements in favor of any entity or person which would in
any way preclude, inhibit, impair or limit the Executive's ability to perform
his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

9.4

Waiver and Amendments.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance.  No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

9.5

Governing Law, Dispute Resolution and Venue.  

(a)

This Agreement shall be governed and construed in accordance with the laws of
the State of New York applicable to agreements made and/or to be performed
entirely within that State, without regard to conflicts of laws principles.  

(b)

The Parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in the City of New York, Borough of Manhattan, for the purposes of any suit,
action or other proceeding brought by any Party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts.  In addition, the Parties agree to the waiver of a jury trial.  

9.6

Assignment.  This Agreement, and all of the Executive’s rights and duties
hereunder, shall not be assignable or delegable by the Executive.  Any purported
assignment or delegation by the Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company, Holdings or the LLC to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company, Holdings or the LLC.  Upon such assignment, the
rights and obligations of the Company, Holdings or the LLC hereunder shall
become the rights and obligations of such affiliate or successor person or
entity; provided that, in the event such affiliate person or entity is unable to
satisfy the obligations owed to the Executive under this Agreement, the Company
shall remain liable for such obligations.  

9.7

Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administra­tors,
successors, heirs, distributees, devisees and legatees.

9.8

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.





10379076.2

- 10 -

 







9.9

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of terms contained herein.

9.10

Severability.  If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated.  The Executive acknowledges that the restrictive covenants
contained in Section 7 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.  

9.11

Judicial Modification.  If any court determines that any of the covenants in
Section 7, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion.  If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

9.12

Tax Withholding.  The Company is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

9.13

Conformance with Code Section 409A.  The Parties hereto agree to negotiate in
good faith should any amendment to the Agreement be required in order to comply
with Section 409A of the Internal Revenue Code.  





10379076.2

- 11 -

 













IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

EXECUTIVE

/s/ Jeffrey J. Nelb

Name: Jeffrey J. Nelb

RATHGIBSON, INC.

By: /s/ Barry C. Nuss

Name: Barry C. Nuss

Title: Chief Financial Officer

RGCH HOLDINGS CORP.

By: /s/ Barry C. Nuss

Name: Barry C. Nuss

Title: Chief Financial Officer

RGCH HOLDINGS LLC

By: /s/ Barry C. Nuss

Name: Barry C. Nuss

Title: Chief Financial Officer














 

 

 













EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

RathGibson, Inc. (the "Company") and its affiliated companies, RGCH Holdings
Corp. ("Holdings") and RGCH Holdings LLC (the "LLC"), and Jeffrey J. Nelb (the
"Executive") (together, the "Parties") entered into an employment agreement,
effective [__________] (the "Employment Agreement").  The Parties hereby agree
that this Separation Agreement and General Release (the "Agreement") sets forth
their complete agreement and understanding regarding the termination of the
Executive's employment with the Company.

1.

Separation Date.  The Executive's employment with the Company will terminate
effective [_______________] (the "Separation Date").  The Executive agrees to
return all property belonging to the Company, Holdings, the LLC, and any of
their subsidiaries no later than the Separation Date.  Except as specifically
provided below, the Executive shall not be entitled to receive any benefits of
employment following the Separation Date.

2.

Consideration of the Company.  In consideration for the releases and covenants
by the Executive in this Agreement, the Company will provide the Executive with
the following:  [insert consideration as set forth in the Employment Agreement]

3.

Executive Release of Rights.  The Executive (defined for the purpose of this
Paragraph 3 as the Executive and the Executive's agents, representatives,
attorneys, assigns, heirs, executors, and administrators) irrevocably, fully,
and unconditionally releases the Released Parties (defined as the Company,
Holdings, the LLC, Castle Harlan Partners IV, L.P., Castle Harlan, Inc., and
each of their affiliated companies, parents, subsidiaries, predecessors,
successors, assigns, divisions, related entities and any of their past or
present employees, officers, agents, insurers, attorneys, administrators,
officials, directors, shareholders, employee benefit plans, and the sponsors,
fiduciaries, or administrators of the Company's employee benefit plans) from any
and all liability, claims, demands, actions, causes of action, suits,
grievances, debts, sums of money, agreements, promises, damages, back and front
pay, costs, expenses, attorneys' fees, and remedies of any type, arising or that
may have arisen out of or in connection with the Executive's employment with or
termination of employment from the Company, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
 (1) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Workers' Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, the New York State Human Rights law, or the
Administrative Code of the City of New York, all as amended; (2) any other
federal, state or local statute, ordinance, or regulation regarding employment,
termination of employment, or discrimination in employment, and (3) the common
law relating to employment contracts, wrongful discharge. defamation, or any
other matter.

4.

Waiver of Reinstatement.  The Executive waives any reinstatement or future
employment with the Company, Holdings or the LLC and agrees never to apply for
employment or otherwise seek to be hired, rehired, employed, re-employed, or
reinstated by the Company, Holdings, the LLC, or any of its affiliated companies
or corporations.





10379076.2

 

 

- 1 -




5.

No Encouragement of Claims.  The Executive agrees not to encourage or assist any
person who files a lawsuit, charge, claim or complaint against the Released
Parties unless the Executive is required to render such assistance pursuant to a
lawful subpoena or other legal obligation.  

6.

Cooperation of the Executive.  The Executive agrees to cooperate with the
Company, Holdings, the LLC, or any of their subsidiaries in any reasonable
manner as the Company, Holdings, the LLC, or any of their subsidiaries may
request, including but not limited to furnishing information to and otherwise
consulting with the Company; and assisting the Company in any litigation or
potential litigation or other legal matters, including but not limited to
meeting with and fully answering the questions of the Company or its
representatives or agents, and testifying and preparing to testify at any
deposition or trial.  The Company agrees to reimburse the Executive for any
reasonable out of pocket expenses incurred as a result of such cooperation.  

7.

Non-admission/Inadmissibility.  This Agreement does not constitute an admission
by the Company, Holdings, the LLC, or any of their subsidiaries that any action
it took with respect to the Executive was wrongful, unlawful or in violation of
any local, state, or federal act, statute, or constitution, or susceptible of
inflicting any damages or injury on the Executive, and the Company, Holdings,
the LLC, and their subsidiaries specifically deny any such wrongdoing or
violation.  This Agreement is entered into solely to resolve fully all matters
related to or arising out of the Executive's employment with and termination
from the Company, and its execution and implementation may not be used as
evidence, and shall not be admissible in a subsequent proceeding of any kind,
except one alleging a breach of this Agreement.

8.

Severability.  The provisions of this Agreement shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.

9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws and judicial decisions of the State of New York, without regard to
its principles of conflicts of laws.

10.

Scope of Agreement.  The Executive understands that he remains bound to those
provisions in the Employment Agreement, which survive the termination of the
Executive's employment, including but not limited to, those provisions in
Section7 of the Employment Agreement.  Except as specifically set forth in such
provisions, this Agreement contains the entire agreement and understanding
between the Executive and the Company concerning the matters described herein,
and supersedes all prior agreements, discussions, negotiations, understandings
and proposals of the Parties.  The terms of this Agreement cannot be changed
except in a subsequent document signed by both Parties.

11.

Revocation Period.  The Executive has the right to revoke this Agreement for up
to seven (7) days after he signs it.  In order to revoke this Agreement, the
Executive must sign and send a written notice of the decision to do so,
addressed to [name] at [insert title, and address], and that written notice must
be received by the Company no later than the eighth (8th) day after the
Executive signed this Agreement.  If the Executive revokes this Agreement, the
Executive will not be entitled to any of the consideration from the Company
described in paragraph 2 above, except to the extent required by law.  





10379076.2

- 2 -

 







12.

Voluntary Execution of Agreement.  The Executive acknowledges that:

a.

the Executive has carefully read this Agreement and fully understands its
meaning;

b.

the Executive had the opportunity to take up to twenty one (21) days after
receiving this Agreement to decide whether to sign it;

c.

the Executive understands that the Company is hereby advising him, in writing,
to consult with an attorney before signing it;

d.

the Executive is signing this Agreement, knowingly, voluntarily, and without any
coercion or duress; and

e.

everything the Executive is receiving for signing this Agreement is described in
the Agreement itself or in his Employment Agreement, and no other promises or
representations have been made to cause the Executive to sign it.

13.

Nondisclosure.  The Executive shall not disclose the contents or substance of
this Agreement to any third parties, other than the Executive's attorneys,
accountants, or as required by law and shall instruct each of the foregoing not
to disclose the same.

EXECUTIVE

____________________________________

Name:

RATHGIBSON, INC.

By:

Name:  

Title:  

RGCH HOLDINGS CORP.

By:

Name:  

Title:  

RGCH HOLDINGS LLC

By:

Name:  

Title:  








10379076.2

- 3 -

 





